internal_revenue_service number release date index number ---------------------- ------------------------------ --------------------- ------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-104516-11 date august re -------------------------------- husband spouse date date year trust trustees children a b c d e state statute state ------------------------- -------------------------- ----------------------- ------------------- ------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ---------------------------- ------------------------------------------------------------------------------------------ -------------------------- ---------------------------------------------------------------------------- - - - - ---- -------------------------------------- ----------- dear -------------- this letter responds to a letter from your authorized representative dated date requesting estate and generation-skipping_transfer gst tax rulings with respect to the proposed modification of a_trust plr-104516-11 facts you represent the facts to be as follows husband created a revocable_trust trust on date and amended trust on date husband died in year survived by spouse and husband’s children from a prior marriage children date is subsequent to date pursuant to article iii of trust following husband’s death trust’s assets were to be divided into a marital trust marital trust and a family_trust the family_trust is not the subject of any ruling_request herein pursuant to article iii paragraph c of trust the trustees shall from time to time but not less often than quarter annually pay the net_income from marital trust to spouse or apply the net_income for spouse’s benefit paragraph c further provides that the trustees may in their sole discretion pay to or expend for spouse’s benefit so much of the principal of marital trust as trustees deem advisable for the health support comfort welfare or other needs of spouse on husband’s form_706 united_states estate and generation-skipping_transfer_tax return the personal representative of husband’s estate made a sec_2056 election to treat the assets held in marital trust as qualified_terminable_interest_property qtip the personal representative also allocated husband’s available gst_exemption to marital trust marital trust was divided into two separate trusts one trust with an inclusion_ratio of zero for gst purposes marital gst exempt trust and one trust with an inclusion_ratio of for gst purposes marital trust is administered under the laws of state spouse and children request that the trustees modify marital trust by converting marital trust to a total return unitrust as follows for purposes of the unitrust the fair_market_value of marital trust assets shall be determined as of close of business on the last business_day of the taxable_year of marital trust immediately before the then current taxable_year of marital trust the valuation_date all assets of marital trust are included for purposes of determining the fair_market_value of marital trust assets the unitrust percentage applicable in a given year will be based on the total value of the marital trust assets as of the valuation_date as the total value of the assets reaches certain predetermined benchmarks the applicable unitrust percentage is as follows a if the total value of marital trust assets is less than dollar_figurea million on the valuation_date the unitrust percentage for the taxable_year will be plr-104516-11 b c d e f if the total value of marital trust assets is dollar_figurea million or more but less than dollar_figureb million on the valuation_date the unitrust percentage for the taxable_year will be if the total value of marital trust assets is dollar_figureb million or more but less than dollar_figurec on the valuation_date the unitrust percentage for the taxable_year will be if the total value of marital trust assets is dollar_figurec million or more but less than dollar_figured million on the valuation_date the unitrust percentage for the taxable_year will be if the total value of marital trust assets is dollar_figured million or more but less than dollar_figuree million on the valuation_date the unitrust percentage for the taxable_year will be and if the total value of marital trust assets is dollar_figuree million or more on the valuation_date the unitrust percentage for the taxable_year will be as discussed further below under certain conditions state statute permits a trustee to convert a_trust to a total return unitrust trustees adopted a written policy for the proposed conversion of marital trust to a total return unitrust pending receipt of a favorable private_letter_ruling from the internal_revenue_service you represent that trustees complied with all requirements as set forth in state statute to convert marital trust to a total return unitrust you request the following rulings the proposed conversion to a unitrust as outlined above will not affect the gst tax inclusion_ratio of marital gst exempt trust the proposed conversion to a unitrust as outlined above will not affect the qualification of marital trust for the marital_deduction law and analysis ruling_request no sec_2601 imposes a tax on every generation-skipping_transfer made after date under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the decedent had a power plr-104516-11 that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the decedent had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status under the regulation unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax plr-104516-11 regulations sec_1_643_b_-1 provides in part that an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than and no more than of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax because it was irrevocable prior to date provides that trust income is payable to a for life and upon a’s death the remainder is to pass to a’s issue per stirpes state x the situs of the trust amends its income and principal statute to define income as a unitrust_amount of of the fair_market_value of the trust assets valued annually the example concludes that the administration of the trust in accordance with the state statute defining income to be a unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further the example states that under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes state statute provides that under certain conditions a trustee may in its sole discretion and without judicial approval i convert an income trust to a total return unitrust ii convert a total return unitrust to an income trust or iii change the percentage used to calculate the unitrust_amount or the method used to determine fair_market_value of the trust state statute further provides that the percentage used to calculate the unitrust_amount shall be no less than nor more than in the instant case marital trust became irrevocable after date and it is represented that sufficient gst_exemption was allocated to marital gst exempt trust such that marital gst exempt trust has an inclusion_ratio of zero under sec_2642 no guidance has been issued concerning modifications that may affect the status of trusts that are exempt from gst tax because sufficient gst_exemption was allocated to the trusts to result in an inclusion_ratio of zero at a minimum a modification that would not affect the gst status of a grandfathered trust should similarly not affect the exempt status of such a_trust under the proposed modifications trustees propose to administer marital trust pursuant to state statute which meets the requirements of sec_1_643_b_-1 and sec_26_2601-1 therefore the conversion and administration of marital trust pursuant to state statute as described above does not shift a beneficial_interest in plr-104516-11 marital trust or any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in marital trust beyond the period provided for in the original trust see sec_26 b i e example accordingly we conclude that the conversion and administration of marital trust pursuant to state statute will not affect the gst tax inclusion_ratio of marital gst exempt trust ruling_request no sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction is allowed with respect to such interest a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 allows an estate_tax_marital_deduction for qualified_terminable_interest_property under sec_2056 the term qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qtip_election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's life sec_20_2056_b_-7 of the estate_tax regulations provides that the principles of sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest apply in determining whether the surviving_spouse is entitled_for_life to all of the income from the property regardless of whether the interest passing to the spouse is in trust plr-104516-11 sec_20_2056_b_-5 provides that if an interest is transferred in trust the surviving_spouse is entitled to all of the income from the entire_interest or a specific_portion of the entire trust if the effect of the trust is to give her substantially that degree of beneficial_enjoyment of the trust property during her life which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of a_trust in addition the surviving_spouse shall be entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest if the spouse is entitled to income as determined by applicable local law that provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and that meets the requirements of sec_1_643_b_-1 as discussed above we have concluded that state statute meets the requirements of sec_1_643_b_-1 you represent that a timely qtip_election was made on husband’s form_706 with respect to marital trust accordingly we conclude that the proposed conversion and administration of marital trust pursuant to state statute will not affect the qualification of marital trust for the marital_deduction the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-104516-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely james f hogan branch chief branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes
